Name: Commission Regulation (EEC) No 117/84 of 18 January 1984 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 1 . 84 Official Journal of the European Communities No L 16/5 COMMISSION REGULATION (EEC) No 117/84 of 18 January 1984 fixing the import levies on rice and broken rice these currencies in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2454/83 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1566/83 (2), and in particular Article 11 (2) thereof, Whereas the import levies on rice and broken rice were fixed by Regulation (EEC) No 2454/83 (3), as last amended by Regulation (EEC) No 59/84 (4) ; Whereas, if the levy is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b). of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 19 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25. 6 . 1976, p. 1 . (') OJ No L 163, 22. 6. 1983, p. 5. (3) OJ No L 243, 1 . 9 . 1983, p. 5. 4) OJ No L 9, 12. 1 . 1984, p. 5. 19. 1 . 84No L 16/6 Official Journal of the European Communities ANNEX to tlje Commission Regulation of 18 January 1984 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Thirdcountries (3) ACP or OCT (') OO ex 10.06 Rice : B. Other : \ I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 147,09 69,94 2. Long grain 169,37 81,08 b) Husked rice : l 1. Round grain 183,86 88,33 2. Long grain 211,71 102,25 II. Semi-milled or wholly milled rice : a) Semi-milled rice : l 1. Round grain 307,39 141,77 2. Long grain 429,25 202,74 b) Wholly milled rice : 1 . Round grain 327,37 151,33 2. Long grain 460,16 217,73 III. Broken rice 50,31 22,15 (') Subject to the application of the provisions of" Article 10 of Regulation (EEC) No 435/80. (x) In accordance with Regulation (EEC) No 435/80, the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 1 la of Regulation (EEC) No 1418/76.